        Case 7:20-cv-02043-GMB Document 1 Filed 12/19/20 Page 1 of 11                        FILED
                                                                                    2020 Dec-21 AM 10:02
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         WESTERN DIVISION

KENDELL HOLT,                                  )
                                               )
       Plaintiff,                              )
                                               )      Civil Action No.
vs.                                            )
                                               )
SCHNELLECKE LOGISTICS                          )
ALABAMA, LLC,                                  )

       Defendant.


                                     COMPLAINT

                                  I. JURISDICTION

       1. This is a suit for relief from gender discrimination instituted pursuant to

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq. (“Title VII”). The

jurisdiction of this Court is based on 28 U.S.C. §§1331 and 1343(4). This Court has

jurisdiction over state common law claims pursuant to pendent jurisdiction.

       2. Plaintiff Kendell Holt (“Plaintiff”) timely filed his charge of discrimination

against defendant Schnellecke Logistics Alabama, LLC (“Defendant”) with the Equal

Employment Opportunity Commission within 180 days after the last act of

discriminatory treatment. Plaintiff has further filed this complaint within 90 days

after receipt of his right-to-sue letter.
          Case 7:20-cv-02043-GMB Document 1 Filed 12/19/20 Page 2 of 11




                                     II. PARTIES

         3. Plaintiff is a citizen over the age of nineteen and a resident of Jefferson

County, Alabama.

         4. Defendant is limited liability company located in Tuscaloosa, Alabama and

was so during all times pertinent to this complaint.

         5. Defendant is and was during the events alleged in this case an employer as

that term is contemplated under Title VII.

                                      III. FACTS

         6. Plaintiff is male.

         7. In or about September of 2015, Plaintiff became employed by Defendant.

         8. Defendant provided services for Mercedes-Benz at its plant in Vance,

Alabama, and Plaintiff worked for Defendant there.

         9. Plaintiff’s last position was Expedite Team Lead.

         10. In or about July of 2019, Plaintiff was moved to third shift.

         11. In or about September of 2019, Plaintiff began to be subjected to sexual

harassment by Shacreea Gibson, a female employee who worked in safety on third

shift.




                                            2
        Case 7:20-cv-02043-GMB Document 1 Filed 12/19/20 Page 3 of 11




      12. Gibson would stick her buttocks out at Plaintiff, make sexual comments

to him, ask him about his sex life with his wife and make crude comments about it,

talk about having sex with him, and offer to have sex with him.

      13. Gibson did these things every shift.

      14. Whitney Cherry was the third shift Human Resources Generalist.

      14. Beginning in or about late October or early November of 2019, Plaintiff

complained to Cherry several times about Gibson’s sexual harassment.

      15. Cherry also witnessed several of Gibson’s comments.

      16. Cherry said that she would tell Brandy Snipes, Defendant’s Human

Resources Manager at the plant, about the sexual harassment,

      17. Cherry subsequently confirmed to Plaintiff that she had told Snipes about

the harassment.

      18. The last occasion Plaintiff complained to Cherry about the sexual

harassment was on or about November 18, 2019.

      19. On or about November 22, 2019, Sheila Harvey, a first shift Human

Resources employee at the plant, told Plaintiff that he was terminated for harassment.

      20. Plaintiff asked her what it was about, and she said “You know, about the

situation with that girl.”

      21. Plaintiff had not harassed anyone.

                                          3
        Case 7:20-cv-02043-GMB Document 1 Filed 12/19/20 Page 4 of 11




      22. Plaintiff told Harvey this and that he had proof to back it up.

      23. Harvey told Plaintiff to come back in on the following Monday, the 25th.

      24. On or about November 25, 2019, Plaintiff went to work with his wife and

they spoke to Harvey.

      25. Harvey told Plaintiff that he was suspended and would get a chance to

bring Cherry in and tell his side of the story.

      26. Harvey went and got Snipes.

      27. Snipes came and was very rude.

      28. Snipes told Plaintiff and his wife to leave.

      29. That same day, Plaintiff called Gabriele Weber, Defendant’s Regional

Human Resources Director.

      30. Weber got Snipes and Harvey on the phone with her.

      31. Weber said that Plaintiff was terminated for posting photos from inside the

warehouse on social media.

      32. This was false and Plaintiff said so.

      33. Plaintiff also said that many employees had done this and nothing was

done to them.

      34. Plaintiff told Weber that there was a lot more to the story of why he was

being terminated.

                                           4
        Case 7:20-cv-02043-GMB Document 1 Filed 12/19/20 Page 5 of 11




       35. Plaintiff had recordings and text messages corroborating Gibson’s sexual

harassment and his complaints to Cherry.

       36. Plaintiff asked for an opportunity to get this together and present it.

       37. Weber asked Plaintiff to text it to her, and Plaintiff told her that it was too

much to text or email.

       38. Weber said that she would set up a meeting with Plaintiff after the

Thanksgiving holiday and that he could present what he had then.

       39. Weber further said that she would be in touch with Plaintiff after the

Thanksgiving holiday to let him know when they would meet.

       40. Weber never contacted Plaintiff.

       41. Plaintiff called her and left a message, but she never called him back.

       42. Not only was Plaintiff terminated, Defendant also had him banned from

working at the Mercedes-Benz plant.

       43. Consequently, Plaintiff cannot work for Mercedes-Benz or any of its

suppliers at its plant.

                             IV. CAUSES OF ACTION

                                       COUNT I

                      TITLE VII- SEXUAL HARASSMENT

       44. Paragraphs 1-43 above are incorporated by reference.

                                            5
          Case 7:20-cv-02043-GMB Document 1 Filed 12/19/20 Page 6 of 11




      45. Defendant violated Plaintiff’s rights under Title VII by subjecting him to

sexual harassment that constituted a hostile environment and/or culminated in an

adverse employment action.

      46. As a result of the above described discriminatory act, Plaintiff has been

made to suffer emotional distress and mental anguish.

      WHEREFORE, these premises considered, Plaintiff respectfully requests the

following:

      (i) That the Court issue an Order declaring that Defendant’s acts as described

herein violated Title VII;

      (ii) That the Court enter an Order requiring Defendant to make Plaintiff whole

by ordering Defendant to pay compensatory and punitive damages as a jury may

assess;

      (iii) That the Court grant Plaintiff a permanent injunction enjoining Defendant,

and its agents, employees, successors, and those acting in concert with Defendant

from continuing to violate Title VII;

      (iv) That the Court award Plaintiff post-judgment interest at the highest rates

allowed by law and an amount to compensate him for any adverse tax consequences

as a result of a judgment in his favor; and




                                          6
        Case 7:20-cv-02043-GMB Document 1 Filed 12/19/20 Page 7 of 11




      (v) That the Court award such other legal and equitable relief as justice

requires, including, but not limited to, an award of costs, attorney’s fees, expert

witness fees, and expenses.

                                    COUNT II

                             TITLE VII- TERMINATION

      47. Paragraphs 1-43 above are incorporated by reference.

      48. Defendant violated Plaintiff’s rights under Title VII by terminating his

employment because of his gender and/or in retaliation for his reporting sexual

harassment.

      49. As a result of the above described discriminatory acts, Plaintiff has been

made to suffer lost wages and benefits, as well as emotional distress and mental

anguish.

      WHEREFORE, these premises considered, Plaintiff respectfully requests the

following:

      (i) That the Court issue an Order declaring that Defendant’s acts as described

herein violated Title VII;

      (ii) That the Court enter an Order requiring Defendant to make Plaintiff whole

by providing back-pay, reinstatement and placement into the position he would have




                                         7
        Case 7:20-cv-02043-GMB Document 1 Filed 12/19/20 Page 8 of 11




occupied in the absence of discrimination (or, alternatively, front-pay), and ordering

Defendant to pay compensatory and punitive damages as a jury may assess;

      (iii) That the Court grant Plaintiff a permanent injunction enjoining Defendant,

and its agents, employees, successors, and those acting in concert with Defendant

from further violation of Plaintiff’s rights under Title VII;

      (iv) That the Court award Plaintiff prejudgment and post-judgment interest at

the highest rates allowed by law and an amount to compensate him for any adverse

tax consequences as a result of a judgment in his favor; and

      (v) That the Court award such other legal and equitable relief as justice

requires, including, but not limited to, an award of costs, attorney’s fees, expert

witness fees, and expenses.

                                     COUNT III

                     TITLE VII- BAN FROM MERCEDES

      50. Paragraphs 1-43 above are incorporated by reference.

      51. Defendant violated Plaintiff’s rights under Title VII by causing him to be

banned from working the Mercedes-Benz plant because of his gender and/or in

retaliation for his reporting sexual harassment.




                                           8
        Case 7:20-cv-02043-GMB Document 1 Filed 12/19/20 Page 9 of 11




      52. As a result of the above described discriminatory acts, Plaintiff has been

made to suffer lost wages and benefits, as well as emotional distress and mental

anguish.

      WHEREFORE, these premises considered, Plaintiff requests the following:

      (i) That the Court enter an Order declaring that Defendant’s acts as described

herein violated Title VII;

      (ii) That the Court enter an Order requiring Defendant to make Plaintiff whole

by providing back-pay, providing front-pay, and ordering Defendant to pay

compensatory and punitive damages as a jury may assess;

      (iii) That the Court grant Plaintiff a permanent injunction enjoining Defendant,

and its agents, employees, successors, and those acting in concert with Defendant

from further violation of Plaintiff’s rights under Title VII;

      (iv) That the Court award Plaintiff prejudgment and post-judgment interest at

the highest rates allowed by law and an amount to compensate him for any adverse

tax consequences as a result of a judgment in his favor; and

      (v) That the Court award such other legal and equitable relief as justice

requires, including, but not limited to, an award of costs, attorney’s fees, expert

witness fees, and expenses.




                                           9
        Case 7:20-cv-02043-GMB Document 1 Filed 12/19/20 Page 10 of 11




                                     COUNT IV

             STATE COMMON LAW- WANTON SUPERVISION

      53. Paragraphs 1-43 above are incorporated by reference.

      54. Defendant wantonly supervised Gibson as set forth above because it failed

to take steps to stop her from sexually harassing Plaintiff after Defendant was aware

of facts placing it on notice that she would likely or probably sexually harass Plaintiff

or other male employees.

      55. As a result of the wanton supervision, Plaintiff has suffered damages

including emotional distress and mental anguish.

      WHEREFORE, these premises considered, Plaintiff requests that a judgment

be entered against Defendant for compensatory and punitive damages in an amount

to be determined by the trier of fact, and that Defendant be required to pay Plaintiff’s

costs in this action.

                                      COUNT V

           STATE COMMON LAW- NEGLIGENT SUPERVISION

      56. Paragraphs 1-43 above are incorporated by reference.

      57. Defendant negligently supervised Gibson as set forth above because it

failed to take steps to stop her from sexually harassing Plaintiff after it was aware of

facts placing it on notice that she had previously sexually harassed Plaintiff.

                                           10
        Case 7:20-cv-02043-GMB Document 1 Filed 12/19/20 Page 11 of 11




       58. As a result of the negligent supervision, Plaintiff has suffered damages

including emotional distress and mental anguish.

       WHEREFORE, these premises considered, Plaintiff requests that a judgment

be entered against Defendant for compensatory damages in an amount to be

determined by the trier of fact, and that Defendant be required to pay Plaintiff’s costs

in this action.

                                         Respectfully submitted,

                                         s/ Adam M. Porter
                                         Adam M. Porter
                                         Attorney for Plaintiff
                                         Adam M. Porter, LLC
                                         2301 Morris Avenue, Suite 102
                                         Birmingham, Alabama 35203
                                         Phone: (205) 322-8999
                                         Facsimile: (205) 402-4619
                                         Email: adam@adamporterlaw.com



              Plaintiff requests trial by struck jury.

                                         s/ Adam M. Porter
                                         Attorney for Plaintiff


Defendant’s Address:
Schnellecke Logistics Alabama, LLC
c/o National Registered Agents, Inc.
2 North Jackson St., Suite 605
Montgomery, AL 36104

                                            11
